DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-14 have been canceled.  Claims 1-12 and 15-25 are pending.

Claim Interpretation
	Claim 1 describes a cryogenic vessel as having an inner container, an outer container, an intermediate space and having at least one fluid container.  The fluid distribution container is not a separate container.  Rather, the fluid distribution container is a compartment attached to the exterior surface of the inner container as shown, for example in Fig. 3a.  The claim language is given a broadest reasonable interpretation when read in light of the specification (disclosure).  The disclosure includes the drawings, abstract, specification and claims.

Claim Objections
Claims 17, 20 and 21 are objected to because of the following informalities:  Claims 17, 20 and 21 do not end with a period.  Claims must be presented in one sentence form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 24 recites the limitation "the container wall” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Which container of the inner container, outer container and fluid distribution container?  Which container wall if the container has several walls?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 15-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2871669) (Mann) in view of Ohtsuka et al. (US 2016/0068235) (Ohtsuka).
Mann discloses a cryogenic vessel comprising: an inner container (12) having a side wall, a first end wall (30) and a second end wall (31), an outer container (13), an intermediate space (space between 12 and 13), which can be evacuated, between the inner container and the outer container, and a fluid 
Ohtsuka teaches a cryogenic tank for liquefied natural gas (LNG) (see paragraph [0001], line 5) and a method of manufacturing, the tank includes a cylindrical portion 2 having a thickness of 50 mm and an end plate 3 having a thickness of 25 mm (see Fig. 1, paragraph [0043], lines 3-5 and paragraph [0057], lines 3-5).  The thickness value of the end plate is less than 90% of a wall thickness of the cylindrical portion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wall thickness of the inner container of Mann at at least one point on the wall (inner container wall or FDC wall) to be less than 90% of a wall thickness of the inner container (portion of the inner container sidewall) for the specific advantage of reducing local bending stress in the vicinity of a curvature change as taught by Ohtsuka in paragraph [0009].
	Re claim 2, a center point of one or more of the plurality of openings is arranged at a position deviating from a position of an apex of the convex section.
	Re claim 3, a center point of one or more of the plurality of openings is arranged between two planes intersecting the further wall in the convex section thereof and perpendicular to an axis through an apex of the convex section or is arranged on a line which is an intersecting line between a 2LINDE-1019sectional 
	Re claim 5, the weld is not disclosed by Mann.  Ohtsuka teaches a weld 5 as shown in Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the weld as taught by Ohtsuka to securely and properly connect two tank sections (FDC to inner container) at the joint connecting the FDC to the inner container to provide a strong, gas-tight connection.
	Re claim 6, the FDC is completely arranged in the intermediate space, which intermediate space can be evacuated.
	Re claims 7 and 17, the convex section appears hemispherical and appears dome-shaped and has a dished shape.
	Re claim 8, the FDC is connected to the inner container at the convex section.
	Re claim 15, the method of making or method for producing is inherent from the structure of Mann.
	Re claim 23, cylindrical wall extension 14 as shown in Fig. 1 forms a fluid communication opening between the inner container and the fluid distribution container and the diameter of the fluid communication opening corresponds to the diameter of the fluid distribution container at the point of connection.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Ohtsuka as applied to claims 8 and 1 above, and further in view of Kaneko et al. (US 2013/0087567).
	The combination discloses the invention except for a greater thickness of the connection region of the further wall than in another region.  As shown in Fig. 1A and as discussed in paragraph [0025] of Kaneko, Kaneko teaches that the dome hoop portion is formed to have a thickness gradually decreasing .

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Ohtsuka as applied to claim 1 above, and further in view of Komiya et al. (US 2016/0137056) (Komiya).
	The combination doesn’t specify a stored pressure rating. Komiya discloses a high pressure tank for compressed natural gas at pressures from 35-70 MPa well above and capable of storing pressures of 40 bar (4 MPa). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the construction to store fluid at a pressure of up to 40 bar to provide (1) a higher quantity of stored product as the higher pressure would increase the amount of product for a given volume and (2) a higher pressure which allows the gas to be properly distributed to distribute gas a further distance within a pipeline and at higher pressure when system requirements require high pressure (high pressure components or high flow components or high volume components).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1 march 2022 have been fully considered but they are not persuasive.
	Applicant’s argument that Ohtsuka provides no motivation to modify the protuberance connected to side wall is not persuasive.  Applicant’s argument compares Cipolla to Ohtsuka.  Now, Mann is the primary reference and applicant must revisit the analysis.  In particular, the axis are not perpendicular to one another as with Cipolla.  The axis would be slightly offset as shown by Mann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733